320 A.2d 616 (1974)
Muriel TESSIER et al.
v.
ANN & HOPE FACTORY OUTLET, INC. et al.
No. 73-139-A.
Supreme Court of Rhode Island.
June 5, 1974.
Oster, Espo, Fay & Groff, Irving N. Espo, Lincoln, for plaintiffs.
James M. Shannahan, Town Solicitor, Cumberland, for Town of Cumberland.

ORDER
This is an action involving multiple parties. The plaintiff appeals an order granting the motion of the defendant, Joseph Griffin, Treasurer of the Town of Cumberland, to dismiss the complaint as to the town.
An examination of the record fails to disclose compliance with Super.R.Civ.P. 54(h). This rule permits the entry of a final judgment as to one or more but fewer than all the parties but only after an express determination by the trial justice that there is no just reason for delay and an express direction that judgment may enter. Coro, Inc. v. R. N. Koch, Inc., R.I., 310 A.2d 622 (1973); Menzies v. Sigma Pi Alumni Ass'n, 110 R.I. 488, 294 A.2d 193 (1972) ; Goodyear Loan Co. v. Little, 107 R.I. 629, 269 A.2d 542 (1970); Calore Rigging Corp. v. Sterling Engineering & Constr. Co., 105 R.I. 150, 250 A.2d 365 (1969). The requisite certification has not been made.
The case is remanded to the Superior Court for further proceedings which may include, within that court's sound judicial discretion, the entry of judgment accompanied by a Rule 54(b) certificate. If that discretion be exercised in favor of issuing the requisite certification and a new appeal is then prosecuted, we will, upon stipulation of the parties, consider the questions raised upon the present appeal record as thus supplemented.